Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 1 of 32




     EXHIBITS D-1 to D-6
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 2 of 32


                                             10 Middle St., 15th Fl
                                        Bridgeport, Connecticut 06604
                                             Phone (203) 368-4234




October 7, 2019                                                       Invoice#        61726    SMK
                                                                      Our file#       13374      000001
                                                                      Billing through 09/30/2019
Zeisler & Zeisler PC
10 Middle St, 15th Fl
Bridgeport, CT 06855



Case Administration

Balance forward as of invoice dated July 11, 2019                 $149,995.70
Payments received since last invoice                                     0.00
 Accounts receivable balance carried forward                      $149,995.70

PROFESSIONAL SERVICES
07/01/2019     CHB      Review Iftikar Ahmed filing in 2nd circuit re                 0.10 hrs.     22.50
                        matter status
07/01/2019     CHB      Exchange correspondence with PK regarding                     0.10 hrs.     22.50
                        fidelity noncompliance with living expense
                        instruction
07/01/2019     CHB      Call with NH (SEC) regarding outstanding                      0.10 hrs.     22.50
                        receivership issues (continued market risk)
07/02/2019     SMK      Attention to various outstanding matters                      0.30 hrs.    101.10
07/02/2019     CHB      Review SEC objection to motion for stay under                 0.20 hrs.     45.00
                        Liu
07/02/2019     CHB      Discuss outstanding receivership issues with                  0.20 hrs.     45.00
                        SMK
07/02/2019     CHB      Draft follow up email to PK regarding DIYA                    0.10 hrs.     22.50
                        entity EIN
07/02/2019     CHB      Attention to finalizing and filing receiver                   0.10 hrs.     22.50
                        objection to 1187
07/03/2019     CHB      Attention to completion of ACRIS form,                        0.30 hrs.     67.50
                        exchange correspondence with First American
                        re same
07/09/2019     CHB      Exchange correspondence with Jonathan                         0.20 hrs.     45.00
                        Tornberg regarding recording appointment
                        order on 530 Park properties
07/10/2019     SMK      Telephone conference with Mark Williams re:                   0.20 hrs.     67.40
                        latest developments on tax return issue
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 3 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61726      Page 2

07/12/2019      SMK    Attention to withdrawal of motion re: MA civil          0.30 hrs.   101.10
                       action
07/15/2019      SMK    Telephone conference with Attorney Paul Knag            0.20 hrs.    67.40
                       re: receivership entities
07/15/2019      CHB    Draft follow up correspondence to PK                    0.10 hrs.    22.50
                       regarding SA SSN number for ACRIS form
                       recording
07/15/2019      CHB    Discuss outstanding receivership issues with            0.20 hrs.    45.00
                       SMK
07/15/2019      CHB    Receive and review correspondence from                  0.10 hrs.    22.50
                       Iftikar Ahmed regarding settlement counter
                       offer
07/15/2019      CHB    Review and analyze all filings between doc no           2.10 hrs.   472.50
                       1222 to 1234 in connection with analyzing
                       impact of same on receivership estate
07/16/2019      SMK    Attention to Ahmed's proposal and compare to            0.40 hrs.   134.80
                       receiver's; discuss with receiver issues
                       presented
07/17/2019      SMK    Attention to defendants motion for leave to file        0.20 hrs.    67.40
                       and / or continue arbitration against Oak
07/22/2019      DAA    Work with Stretto to add new bank acct to               0.50 hrs.    71.00
                       software; review procedures; email to team re
                       transfer.
07/22/2019      DAA    Return TelCon to D Duksa; send email in lieu.           0.10 hrs.    14.20
07/23/2019      CHB    Discuss Oak arbitration issues with SMK,                0.80 hrs.   180.00
                       review Iftikar Ahmed doc no 1225, call to
                       David Momborquette re same
07/23/2019      CHB    Further Calls with David Momborquette                   1.00 hrs.   225.00
                       regarding receivership estate issues (arbitration
                       with Iftikar Ahmed), discuss same with SMK
07/23/2019      CHB    Draft correspondence to Iftikar Ahmed and               0.10 hrs.    22.50
                       David Momborquette re confidential arb
                       documents
07/24/2019      CHB    Attention to recording orders on 12F and 12A            0.20 hrs.    45.00
                       apartments, draft correspondence to Jonathan
                       Tomberg at First American re same
07/25/2019      JED    Attn. to issues related to farm                         0.40 hrs.   100.00
07/25/2019      SMK    Attention to Ahmed's email on AAA complaint             0.20 hrs.    67.40
                       and counter claim; email response
07/25/2019      DAA    TelCon with D Duksa re Essell Farm; email re            0.30 hrs.    42.60
                       same.
07/25/2019      DAA    Email to D Duksa re request and Receiver's              0.10 hrs.    14.20
                       response.
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 4 of 32
13374        Jed Horwitt, Rcvr - Ahmed                       Invoice# 61726      Page 3

07/25/2019      CHB    Draft follow up correspondence to Iftikar              0.10 hrs.    22.50
                       Ahmed re request for arbitration documents
07/25/2019      CHB    Exchange correspondence with Iftikar Ahmed             0.30 hrs.    67.50
                       re request for documents relative to motion to
                       lift stay, discuss with SMK
07/25/2019      CHB    Receive and review correspondence from Carol           0.10 hrs.    22.50
                       Quartararo (First American) re recording status
                       as to 12A and 12F
07/25/2019      CHB    Exchange correspondence with JHR group re              0.10 hrs.    22.50
                       farm management, request from former tenant
07/26/2019      SMK    Review defendants motion for leave to file and /       0.80 hrs.   269.60
                       or continue arbitration; review and revise
                       objection to same
07/26/2019      CHB    Draft objection to Defendant's motion to lift          0.30 hrs.    67.50
                       stay
07/29/2019      SMK    Strategize re: apartment and Ahmed's counter           0.30 hrs.   101.10
                       proposal
07/29/2019      SMK    Review Ahmed's proposal; discuss with                  0.60 hrs.   202.20
                       receiver; draft and email response
07/29/2019      CHB    Finalize and file objection to D 1225 motion to        0.40 hrs.    90.00
                       lift stay
07/29/2019      CHB    Multiple calls with Paul Knag re renting of            0.80 hrs.   180.00
                       12F/management of same, review appointment
                       order re renting requirements, discussions with
                       SMK re 12F management and response to
                       Iftikar Ahmed settlement proposal
07/29/2019      CHB    Exchange correspondence with PK regarding              0.10 hrs.    22.50
                       monthly living expense letter
07/29/2019      CHB    Review Oak objection to motion to lift stay for        0.30 hrs.    67.50
                       arbitration filed by defendant
07/30/2019      JED    Attn. to issues raised by emergency motion to          0.60 hrs.   150.00
                       terminate receivership
07/30/2019      SMK    Read emergency motion to terminate                     0.80 hrs.   269.60
                       receivership; analyze and strategize re: same
07/30/2019      CHB    Attention to revisions to motion to compel tax         0.30 hrs.    67.50
                       returns
07/30/2019      CHB    Review SEC opposition to defendant motion to           0.20 hrs.    45.00
                       lift stay
07/30/2019      CHB    Attention to management of Rakitfi Holdings            0.30 hrs.    67.50
                       assets, potential transfer to higher interest
                       account, discuss with DAA
07/31/2019      SMK    Attention to Ahmed's motion for the immediate          0.50 hrs.   168.50
                       removal of Attorney Horwitt as receiver, and
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 5 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61726      Page 4

                       develop response
07/31/2019      CHB    Review motion to terminate receiver (.4),               5.50 hrs.   1,237.50
                       discuss with SMK (.4), participate in telephone
                       conferences with PK regarding resolution of
                       management issues related to 12F (.7),
                       participate in telephone conference with
                       representative of classic realty regarding
                       resolution of management issues related to 12F
                       (.4), begin drafting detailed objection to motion
                       to terminate receiver (2.8), conduct research in
                       connection with drafting detailed objection (.8)
08/01/2019      CHB    Draft correspondence to PK regarding BoA                0.10 hrs.     22.50
                       compliance with Appointment Order
08/01/2019      CHB    Continued drafting of objection to Iftikar              3.10 hrs.    697.50
                       Ahmed's motion to terminate (2.9), discussions
                       with SMK re same (.2)
08/05/2019      CHB    Review Iftikar Ahmed filings (replies)                  3.60 hrs.    810.00
                       regarding motion to lift stay, review
                       claim/counterclaim filed by Ifitikar Ahmed in
                       detail, research related to such review and
                       analysis
08/05/2019      CHB    Review Ifitkar Ahmed most recent filing in 2nd          0.10 hrs.     22.50
                       Circuit regarding matter status
08/06/2019      CHB    Receive and review correspondence from Se Jin           0.10 hrs.     22.50
                       Yeo re farm and Essell group, exchange
                       correspondence re same with DAA
08/06/2019      CHB    Draft correspondence to Se Jin Yeo re Essell            0.40 hrs.     90.00
                       farm/essell group status, review Ribbit capital
                       distribution details in connection with same,
                       attention to other Essell Farm/Essel Group
                       developments
08/12/2019      SMK    Further draft response to motion to terminate           1.40 hrs.    471.80
                       receivership
08/12/2019      CHB    Attention to outstanding receivership issues            0.60 hrs.    135.00
                       (12F mgmt, local counsel, subpoena for rules
                       and regs, objection to motion to terminate, etc.)
08/12/2019      CHB    Attention to 2nd cir case status, review docket         0.10 hrs.     22.50
                       for recent filings
08/13/2019      SMK    Further extensive draft of objection to motion to       4.50 hrs.   1,516.50
                       remove receiver
08/13/2019      CHB    Review historical checks/payment history from           0.10 hrs.     22.50
                       12F tenant
08/13/2019      CHB    Review prior correspondence with PK                     0.30 hrs.     67.50
                       regarding 12F issues, discuss same with SMK
08/13/2019      CHB    Review prior lease agreement with 12F tenants           0.50 hrs.    112.50
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 6 of 32
13374        Jed Horwitt, Rcvr - Ahmed                         Invoice# 61726      Page 5

                       re insurance requirements, review AIG policies,
                       draft correspondence to David Schulhof re
                       insurance proof
08/13/2019      CHB    Calls with MW (SEC) (one with SMK)                       0.40 hrs.     90.00
                       regarding outstanding receivership issues
08/14/2019      SMK    Further work on objection to motion to remove            3.00 hrs.   1,011.00
                       receiver and terminate receivership
08/14/2019      SMK    Email Schulof re: policy; attention to certificate       0.30 hrs.    101.10
                       of insurance; follow up policy
08/14/2019      SMK    Final edits to objection to motion to remove             0.30 hrs.    101.10
                       receiver
08/14/2019      DAA    Review homeowners insurance; email Atty                  0.30 hrs.     42.60
                       Blau re same
08/14/2019      CHB    Follow up with David Schulhof re insurance               0.10 hrs.     22.50
08/14/2019      CHB    Review/revise objection to motion to terminate           1.30 hrs.    292.50
                       receivership, discuss same with SMK
08/14/2019      CHB    Review insurance policies relative to 12F,               0.60 hrs.    135.00
                       discuss same with SMK, draft correspondence
                       to David Schulhof re same
08/15/2019      CHB    Finalize objection to motion to terminate,               1.50 hrs.    337.50
                       re-review Iftikar Ahmed's motion in connection
                       with same, attention to filing, discuss with
                       SMK, and draft correspondence to Ifitikar
                       Ahmed regarding service of PDF copies
08/19/2019      SMK    Analysis of issues raised by Ahmed's motion to           0.30 hrs.    101.10
                       lift stay in light of his response
08/19/2019      CHB    Check status of 2nd circuit docket in connection         0.10 hrs.     22.50
                       with assessing impact of any filings thereon on
                       receivership
08/20/2019      SMK    Further attention to issues related to Ahmed             0.80 hrs.    269.60
                       motion to terminate receivership
08/20/2019      SMK    Review and revise statement re: medical                  0.20 hrs.     67.40
                       expenses, provide update to Receiver.
08/20/2019      CHB    Discuss further response to Iftikar Ahmed                0.10 hrs.     22.50
                       motion to terminate receivership with SMK
08/20/2019      CHB    Review SEC objection to motion to terminate              0.10 hrs.     22.50
                       receiver
08/21/2019      CHB    Discuss Iftikar Ahmed motion to terminate                0.10 hrs.     22.50
                       receivership with SMK/Receiver
08/22/2019      CHB    Review court orders regarding recent                     0.20 hrs.     45.00
                       procedural motions, discuss with SMK
08/22/2019      CHB    Receive and review correspondence from PK                0.30 hrs.     67.50
                       regarding monthly disbursements, draft cover
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 7 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61726      Page 6

                       letter, instruction to KJ re signing and sending,
                       draft correspondence to PK re service on
                       Fidelity
08/26/2019      SMK    Read defendant's reply to objection to motion to        0.40 hrs.   134.80
                       remove receiver
08/26/2019      SMK    Review and revise application to employ                 0.80 hrs.   269.60
                       eviction counsel; address issues
08/26/2019      CHB    Review 2nd circuit dockets in connection with           0.10 hrs.    22.50
                       monitoring Iftikar Ahmed filing thereon for
                       impacts on receivership estate
08/26/2019      CHB    Attention to outstanding receivership issues,           0.60 hrs.   135.00
                       draft summary of same to SMK (collecting
                       earrings, motion to retain NY counsel,
                       Grace/Classic subpoena, motion to compel tax
                       returns, supplemental filing to motion to stay)
08/26/2019      CHB    Review Iftikar Ahmed replies to objections to           0.80 hrs.   180.00
                       terminate receivership, research in connection
                       with same, discuss same with SMK
08/26/2019      CHB    Discuss monthly BoA check with DAA,                     0.10 hrs.    22.50
                       instructions to DAA re same
08/28/2019      SMK    Further attention to miscellaneous pending              0.20 hrs.    67.40
                       matters
08/28/2019      SMK    Address various issues including earring held           0.40 hrs.   134.80
                       by law firm, retention of New York eviction
                       counsel, production by Classic, and respond to
                       lift stay motion
09/03/2019      CHB    Review 2nd circuit docket for recent filings,           0.20 hrs.    45.00
                       exchange correspondence to PK regarding
                       monthly BoA health insurance payment
09/03/2019      CHB    Draft subpoena and schedule a thereto to be             0.50 hrs.   112.50
                       served on Classic NY Realty, call with PK re
                       same
09/04/2019      CHB    Review arbitration pleadings, draft supplement          1.20 hrs.   270.00
                       to objection to Ifitkar Ahmed motion to lift stay
09/09/2019      CHB    Attention to second circuit docket status               0.10 hrs.    22.50
                       following rule 59 decision from court
09/09/2019      CHB    Review court order regarding motion to stay in          0.30 hrs.    67.50
                       light of Liu, discuss with SMK, review Liu cert
                       status
09/09/2019      CHB    Review court order on Iftikar Ahmed motion              0.20 hrs.    45.00
                       for mistrial
09/10/2019      DAA    Review Fidelity 2019 statements to ensure in            0.40 hrs.    56.80
                       compliance with instructions in Doc 695 (no
                       active trading); discuss with Atty Blau re same.
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 8 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61726      Page 7

09/10/2019      DAA    Locate GA process server; discussions with              0.50 hrs.    71.00
                       same; exchange emails re same.
09/12/2019      JED    Attn, to Court's Order re: motion to terminate          0.30 hrs.    75.00
                       receivership
09/12/2019      CHB    Review order re Iftikar Ahmed motion to                 0.30 hrs.    67.50
                       terminate receivership, draft correspondence re
                       same to SMK
09/13/2019      CHB    Draft correspondence to Northern Trust                  0.10 hrs.    22.50
                       representative regarding account restrictions
09/13/2019      CHB    Exchange correspondence with Suzanne Morse              0.10 hrs.    22.50
                       at Fidelity regarding account restrictions
09/13/2019      CHB    Draft correspondence to PK regarding                    0.10 hrs.    22.50
                       suggestions for handling Fidelity trade, discuss
                       same with SMK
09/13/2019      CHB    Draft correspondence to David Momborquette              0.10 hrs.    22.50
                       re Iftikar Ahmed's request for K-1 and updated
                       account balance figures
09/15/2019      DAA    Correspondence to NT re checks; attention to            0.40 hrs.    56.80
                       bank statements
09/16/2019      CHB    Attention to status of 2nd circuit appeal, review       0.10 hrs.    22.50
                       dockets for new filings to determine impact on
                       Receivership
09/16/2019      CHB    Communicate with David Momborquette                     0.20 hrs.    45.00
                       regarding Iftikar Ahmed questions about K1
                       and frozen distributions
09/16/2019      CHB    Draft correspondence to TD Ameritrade rep MJ            0.10 hrs.    22.50
                       re account restrictions
09/16/2019      CHB    Exchange correspondence with Pershing rep LL            0.20 hrs.    45.00
                       re account restrictions
09/16/2019      CHB    Call with LL regarding account restrictions at          0.40 hrs.    90.00
                       Pershing, research relative to same
09/17/2019      CHB    Exchange correspondence with PK regarding               0.10 hrs.    22.50
                       new letter from BoA received by Shalini
                       Ahmed
09/17/2019      CHB    Exchange multiple correspondence with MJ at             0.20 hrs.    45.00
                       TD Ameritrade re account restrictions
09/18/2019      CHB    Attention to outstanding receivership issues,           0.30 hrs.    67.50
                       discussion with SMK re same
09/18/2019      CHB    Exchange correspondence with LL at Pershing             0.10 hrs.    22.50
                       re account restrictions
09/24/2019      SMK    Attention to defendant's motion for leave to file       0.70 hrs.   235.90
                       and / or continue arbitration against Oak; Oak's
                       memo in opposition, complaint for damages by
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 9 of 32
13374        Jed Horwitt, Rcvr - Ahmed                         Invoice# 61726      Page 8

                       Iftikar Ahmed, and defendant's reply; review
                       and revise supplement
09/24/2019      SMK    Attention to issues with Ahmed's stay motion in          0.20 hrs.        67.40
                       light of claims made
09/24/2019      CHB    Discuss outstanding receivership issues with             0.20 hrs.        45.00
                       SMK
09/24/2019      CHB    Attention to living expense letter, exchange             0.10 hrs.        22.50
                       correspondence with PK re same
09/24/2019      CHB    Attention to recent 2nd circuit filings to analyze       0.20 hrs.        45.00
                       impact of same, if any, on Receivership
09/24/2019      CHB    Attention to outstanding bank statement                  0.30 hrs.        67.50
                       collection, restrictions on Pershing account
                       (exchange correspondence with LL at Pershing
                       re same)
09/24/2019      CHB    Discuss handling of Oak arbitration with SMK             0.30 hrs.        67.50
09/25/2019      JED    Attn. to misc. issues including apartment 12F            0.30 hrs.        75.00
                       and Northern Trust account
09/25/2019      CHB    Attention to various emails and discussion with          1.50 hrs.       337.50
                       receiver and SMK re Harry Winston earrings,
                       northern trust account, tenant eviction, and
                       other receivership issues.
09/26/2019      CHB    Receive and review correspondence from                   0.10 hrs.        22.50
                       Iftikar Ahmed regarding Oak K-1s
09/26/2019      CHB    Draft correspondence to David Momborquette               0.10 hrs.        22.50
                       re frozen distributions
09/26/2019      CHB    Call with David Momborquette regarding                   0.30 hrs.        67.50
                       frozen distributions at Oak, draft
                       correspondence re same to SMK
09/30/2019      SMK    Strategize re: various issues (eviction action,          0.30 hrs.       101.10
                       earrings, Northern Trust Account)
09/30/2019      CHB    Discuss outstanding receivership issues with             0.30 hrs.        67.50
                       SMK
09/30/2019      CHB    Call with SMK/Receiver re management of                  0.90 hrs.       202.50
                       apartment and NT accounts, call to MW (SEC)
                       regarding commission's possession on same

                                                                                            $15,902.40




 TIMEKEEPER FEE SUMMARY
            Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 10 of 32
13374           Jed Horwitt, Rcvr - Ahmed                     Invoice# 61726       Page 9

 Timekeeper                                         Total Hours            Rate             Total Fee


 Accurso, Deborah                                         2.60            142.00               369.20

 Blau, Christopher                                       39.40            225.00             8,865.00

 Horwitt, Jed                                             1.60            250.00               400.00

 Kindseth, Stephen M.                                    18.60            337.00             6,268.20
                                                         62.20                              $15,902.40



BILLING SUMMARY
Total professional services                                       $15,902.40
Total of new charges for this invoice                             $15,902.40
Plus net balance forward                                         $149,995.70
TOTAL NOW DUE                                                    $165,898.10




** Trust account remaining balance is       $0.00
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 11 of 32


                                             10 Middle St., 15th Fl
                                        Bridgeport, Connecticut 06604
                                            Phone (203) 368-4234




October 7, 2019                                                    Invoice#        61727    SMK
                                                                   Our file#       13374      000002
                                                                   Billing through 09/30/2019
Zeisler & Zeisler PC
10 Middle St, 15th Fl
Bridgeport, CT 06855



Asset Analysis & Recovery

Balance forward as of invoice dated July 11, 2019                  $67,378.90
Payments received since last invoice                                     0.00
 Accounts receivable balance carried forward                       $67,378.90

PROFESSIONAL SERVICES
07/01/2019      CHB     Exchange correspondence with Kamran Bajwa                  0.10 hrs.     22.50
                        regarding confirmation of transfer of funds
07/01/2019      CHB     Exchange correspondence with Iftikar Ahmed                 0.10 hrs.     22.50
                        regarding Aldrich funds
07/03/2019      DAA     Attention to asset document; bank                          0.50 hrs.     71.00
                        reconciliation; update bank activity ledger for
                        Receiver's report.
07/03/2019      CHB     Attention to Northern Trust compliance with                0.10 hrs.     22.50
                        document requests
07/08/2019      CHB     Exchange correspondence with David                         0.20 hrs.     45.00
                        Momborquette regarding iMENA financials
07/15/2019      CHB     Draft correspondence to David Momborquette                 0.10 hrs.     22.50
                        regarding iMENA financials
07/15/2019      CHB     Review iMena consolidated financials for 2018              0.30 hrs.     67.50
07/30/2019      DAA     Review new NT statements; update asset and                 0.70 hrs.     99.40
                        tracking spreadsheets.
08/07/2019      DAA     Review new NT statements; attention to                     0.30 hrs.     42.60
                        valuation spreadsheet.
08/22/2019      JED     Evaluate options and approach to issues with               0.30 hrs.     75.00
                        earrings
08/22/2019      CHB     Receive, review, and discuss with JHR group:               0.70 hrs.    157.50
                        Iftikar Ahmed email re Harry Winston earrings
08/23/2019      CHB     Travel (including traffic) to/from and                     4.50 hrs.    506.25
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 12 of 32
13374        Jed Horwitt, Rcvr - Ahmed                         Invoice# 61727      Page 2

                       tour/check-in on Essell Farm property in
                       Ancram NY
08/28/2019      CHB    Draft correspondence to Jon Harris regarding             0.20 hrs.    45.00
                       Harry Winston earrings
09/04/2019      CHB    Receive, review, and respond to correspondence           0.30 hrs.    67.50
                       from Ifitkar Ahmed regarding Harry Winston
                       earrings, discuss with SMK
09/04/2019      CHB    Receive and review correspondence from Jon               0.20 hrs.    45.00
                       Harris regarding Harry Winston earrings,
                       discuss with SMK
09/04/2019      CHB    Draft response to Jon Harris regarding Harry             0.60 hrs.   135.00
                       Winston earrings
09/05/2019      SMK    Telephone conference with Jonathan Harris re:            0.40 hrs.   134.80
                       earrings
09/05/2019      CHB    Telephone conference with Attorney Harris and            0.60 hrs.   135.00
                       SMK regarding earrings, research relative to
                       security interest for personal items held by
                       attorneys
09/05/2019      CHB    Draft correspondence to Iftikar Ahmed                    0.10 hrs.    22.50
                       regarding earrings
09/10/2019      DAA    Prepare requests for updated statements for              0.70 hrs.    99.40
                       accounts under freeze order.
09/10/2019      DAA    Transmit, etc., statements requests to financial         0.40 hrs.    56.80
                       institutions.
09/10/2019      DAA    Review bank/investment statements (.7);                  1.20 hrs.   170.40
                       address various emails from Atty Blau and
                       response (.2); attention to valuation spreadsheet
                       (.3).
09/11/2019      CHB    Attention to trades in fidelity account, exchange        0.80 hrs.   180.00
                       correspondence and discuss with JHR group,
                       exchange correspondence with Fidelity,
                       exchange correspondence with PK
09/11/2019      CHB    Receive and review correspondence from                   0.30 hrs.    67.50
                       Iftikar Ahmed re Oak K-1 and Oak
                       distributions, exchange voicemails with David
                       Momborquette re same
09/12/2019      JED    Attn. to issues with unauthorized trade in               0.20 hrs.    50.00
                       Fidelity account; address how to approach
09/12/2019      SMK    Telephone conference with SEC to discuss                 0.20 hrs.    67.40
                       violation of asset freeze order by sale of
                       securities
09/12/2019      SMK    Review and revise notice to court re:                    0.20 hrs.    67.40
                       unauthorized account activity
09/12/2019      SMK    Attention to sale of securities issue (Fidelity)         0.30 hrs.   101.10
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 13 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61727      Page 3

09/12/2019      CHB    Review and sign correspondence to account               0.20 hrs.    45.00
                       custodians to get updated account statements
09/12/2019      CHB    Draft follow up correspondence to Jon Harris re         0.10 hrs.    22.50
                       earrings
09/12/2019      CHB    Receive and review correspondence from Joe              0.10 hrs.    22.50
                       Gallagher at Harris re earrings
09/12/2019      CHB    Discuss active trading analysis with DAA                0.10 hrs.    22.50
09/12/2019      CHB    Attention to unauthorized transactions in               3.20 hrs.   720.00
                       Fidelity accounts (including discuss with
                       Receiver, SMK, DAA, exchange
                       correspondence with representative of Fidelity,
                       draft and revise and file notice re transactions)
09/13/2019      CHB    Begin drafting subpoena to TSS relative to VPN          0.50 hrs.   112.50
                       records for unauthorized trades
09/13/2019      CHB    Attention to identifying local counsel to accept        0.20 hrs.    45.00
                       TSS subpoena compliance
09/16/2019      CHB    Draft follow up correspondence to Joe                   0.10 hrs.    22.50
                       Gallagher (Harris) re earrings
09/16/2019      CHB    Call with Andrew Prussack (counsel for total            0.20 hrs.    45.00
                       server solutions LLC) re subpoena, TSS
                       business, etc.
09/16/2019      CHB    Finish drafting schedule A for TSS subpoena,            1.90 hrs.   427.50
                       research subpoenas relative to VPN/ISPs
09/17/2019      DAA    Review NT Statements; attention to asset                0.80 hrs.   113.60
                       spreadsheet, etc.
09/19/2019      DAA    Review Fidelity statements; attention to asset          0.70 hrs.    99.40
                       spreadsheet
09/19/2019      DAA    Review TDAmeritrade statements; attention to            0.30 hrs.    42.60
                       asset spreadsheet
09/24/2019      DAA    Prepare subpoena to BoA re statement                    0.20 hrs.    28.40
                       production.
09/24/2019      CHB    Call and email to Jon Harris regarding earrings,        0.20 hrs.    45.00
                       review Iftikar Ahmed email re same
09/24/2019      CHB    Attention to investigation of unauthorized              0.40 hrs.    90.00
                       Fidelity trades
09/24/2019      CHB    Receive and review correspondence from                  0.10 hrs.    22.50
                       Iftikar Ahmed regarding earrings
09/24/2019      CHB    Attention to earrings in possession of Harris           0.30 hrs.    67.50
                       firm, draft correspondence to Iftikar Ahmed re
                       same, discuss same with SMK, draft
                       correspondence to Joe Gallager (Harris) re same
09/25/2019      DAA    Review BoA balance letter; attention to asset           0.30 hrs.    42.60
                       spreadsheet; email to Atty Blau re discrepancy.
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 14 of 32
13374           Jed Horwitt, Rcvr - Ahmed                         Invoice# 61727          Page 4

09/25/2019         CHB    Call with NH (SEC) re TSS subpoena                           0.20 hrs.       45.00
09/25/2019         CHB    Second call with NH (SEC) re TSS subpoena                    0.50 hrs.      112.50
09/26/2019         DAA    Review NT bank statements; attention to asset                0.10 hrs.       14.20
                          spreadsheet
09/26/2019         CHB    Review materials provided by Harris firm re                  1.60 hrs.      360.00
                          earrings, research relative to attorney retaining
                          liens, draft correspondence to SMK re same
09/27/2019         CHB    Discuss northern trust account investment                    0.10 hrs.       22.50
                          objective with SMK
09/30/2019         CHB    Draft correspondence to Ifitkar Ahmed                        0.10 hrs.       22.50
                          regarding Harris earrings motion, review
                          correspondence from Iftikar Ahmed re same
09/30/2019         CHB    Exchange correspondence with Suzanne Morse                   0.10 hrs.       22.50
                          regarding unauthorized trades in Fidelity
                          account
09/30/2019         CHB    Draft/revise motion for order and proposed                   1.80 hrs.      405.00
                          order re surrender of earrings, discuss with
                          SMK

                                                                                                   $5,639.85




 TIMEKEEPER FEE SUMMARY
 Timekeeper                                           Total Hours              Rate                   Total Fee


 Accurso, Deborah                                             6.20            142.00                     880.40

 Blau, Christopher                                          21.20             225.00                   4,263.75

 Horwitt, Jed                                                 0.50            250.00                     125.00

 Kindseth, Stephen M.                                         1.10            337.00                     370.70
                                                            29.00                                     $5,639.85



BILLING SUMMARY
Total professional services                                           $5,639.85
Total of new charges for this invoice                                 $5,639.85
Plus net balance forward                                             $67,378.90
TOTAL NOW DUE                                                        $73,018.75
           Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 15 of 32
13374       Jed Horwitt, Rcvr - Ahmed             Invoice# 61727     Page 5




** Trust account remaining balance is   $0.00
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 16 of 32


                                            10 Middle St., 15th Fl
                                       Bridgeport, Connecticut 06604
                                            Phone (203) 368-4234




October 8, 2019                                                    Invoice#        61728    SMK
                                                                   Our file#       13374      000003
                                                                   Billing through 09/30/2019
Zeisler & Zeisler PC
10 Middle St, 15th Fl
Bridgeport, CT 06855



Asset Disposition

Balance forward as of invoice dated July 11, 2019                  $12,626.30
Payments received since last invoice                                     0.00
 Accounts receivable balance carried forward                       $12,626.30

PROFESSIONAL SERVICES
07/03/2019      CHB     Review/analyze DN 1220, draft correspondence               0.30 hrs.     67.50
                        re same to SMK
07/15/2019      CHB     Exchange correspondence with Stacey Froelich               0.10 hrs.     22.50
                        regarding sale of 530 Park properties
07/16/2019      JED     Attn. to issues related to compass, motion to              0.50 hrs.    125.00
                        compel related to apartments
07/16/2019      CHB     Review mtn to rent apartments (1220), discuss              0.20 hrs.     45.00
                        with SMK
07/16/2019      CHB     Research and review article provided by Iftikar            0.30 hrs.     67.50
                        Ahmed on Compass, discuss with SMK, draft
                        correspondence to Receiver re same
07/16/2019      CHB     Draft objection to motion to rent 530 Park                 2.40 hrs.    540.00
                        Apartments (1.9), discuss matter with Stacey
                        Froelich of Compass (.2), draft affidavit in
                        support of objection to motion (.3)
07/17/2019      SMK     Attention to motion to immediately rent the two            0.40 hrs.    134.80
                        NYC apartments filed by relief defendants;
                        review and revise objection
07/17/2019      CHB     Review SMK edits to objection to motion to                 0.20 hrs.     45.00
                        rent apartments (1220)
07/19/2019      SMK     Attention to motion to compel renting                      0.30 hrs.    101.10
                        apartments; attention to response
07/19/2019      CHB     Exchange correspondence with Stacey Froelich               0.10 hrs.     22.50
                        regarding affidavit, revise affidavit
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 17 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61728      Page 2

07/19/2019      CHB    Call with MW (SEC) regarding outstanding                0.20 hrs.    45.00
                       receivership estate issues (apartment
                       management)
07/22/2019      SMK    Strategize re: how to proceed with apartment            0.20 hrs.    67.40
                       12F in light of expired lease and inability to
                       reach agreement on purchase price
07/22/2019      CHB    Discuss 12F management strategy with DAA,               0.30 hrs.    67.50
                       email SMK re same
07/23/2019      CHB    Draft follow up correspondence to Stacey                0.10 hrs.    22.50
                       Froelich re affidavit
07/23/2019      CHB    Exchange correspondence with Stacey Froelich,           0.20 hrs.    45.00
                       review signed affidavit
07/24/2019      SMK    Further review objections to motion to compel           0.50 hrs.   168.50
                       receiver to immediately rent two apartments
07/24/2019      DAA    Review Park Ave lease re landlord obligation re         0.10 hrs.    14.20
                       notice to vacate; email to Atty Blau re same.
07/24/2019      CHB    Finalize and attention to efiling objection to DN       0.20 hrs.    45.00
                       1220 (objection to rental of apartments)
07/26/2019      SMK    Attention to issue of tenant and renting and            0.50 hrs.   168.50
                       listing apartment
07/26/2019      SMK    Attention to Ahmed's reply to response re:              0.30 hrs.   101.10
                       motion to immediately rent apartments
07/26/2019      CHB    Review reply to objection to motion to rent             0.40 hrs.    90.00
                       apartments
07/26/2019      CHB    Receive and review correspondence from                  0.20 hrs.    45.00
                       Classic NY Apartments representatives re
                       common charges and re-renting
07/29/2019      SMK    Telephone conference with Attorney Paul Knag            0.30 hrs.   101.10
                       re: status of tenant, sale of apartment and
                       response to Iftikar's latest offer
07/30/2019      SMK    Attention to email from Paul Knag re:                   0.60 hrs.   202.20
                       apartment 12F and consequence of holdover
                       tenant; draft and email extensive response;
                       Telephone conference with Paul Knag re: how
                       to proceed with tenant
07/30/2019      CHB    Attention to 12F unit, including exchange               1.10 hrs.   247.50
                       correspondence from PK regarding
                       management of 12F unit, discuss with SMK,
                       participate in telephone call with SMK and PK
                       re same, draft correspondence to 530 Park
                       management company re regulations and rules
                       on leasing property, preliminary research on
                       holdover tenancy creation in New York state
07/31/2019      SMK    Multiple telephone conferences with Attorney            1.50 hrs.   505.50
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 18 of 32
13374        Jed Horwitt, Rcvr - Ahmed                          Invoice# 61728      Page 3

                       Paul Knag re: issues raised by the defendant
                       and relief defendants re: apartment 12F and
                       mgmt company's objection (.7); Telephone
                       conference with Grace Rulli re: issues raised
                       (.4); strategize re: all issues (.4)
07/31/2019      SMK    Email follow up to property manager                       0.10 hrs.    33.70
07/31/2019      SMK    Email follow up to Grace Rolli re: apartment              0.20 hrs.    67.40
07/31/2019      SMK    Further email to Knag re: apartment 12F                   0.20 hrs.    67.40
08/01/2019      SMK    Telephone conference with Paul Knag re: relief            0.40 hrs.   134.80
                       defendants position with respect to tenant;
                       analysis of issues raised
08/01/2019      SMK    Review and revise email to tenant                         0.30 hrs.   101.10
08/01/2019      SMK    Further strategize re: tenant                             0.20 hrs.    67.40
08/01/2019      SMK    Telephone conference with SEC to update on                0.80 hrs.   269.60
                       removal motion; attention to apartment strategy.
08/01/2019      SMK    Telephone conference with tenant re: offer and            0.20 hrs.    67.40
                       option
08/01/2019      CHB    Draft follow up correspondence to GR at                   0.10 hrs.    22.50
                       Classic NY Apts (530 Park management co)
                       regarding building rules and regulations
08/02/2019      CHB    Follow up call to Grace R at Classic re rules             0.10 hrs.    22.50
                       and regulations for 530 Park
08/05/2019      CHB    Draft follow up correspondence to David                   0.10 hrs.    22.50
                       Schulhof
08/05/2019      CHB    Draft further follow up correspondence to GR              0.10 hrs.    22.50
                       at Classic NY Apts (530 Park management co)
                       regarding building rules and regulations
08/06/2019      CHB    Exchange correspondence with David Schulhof               0.30 hrs.    67.50
                       regarding his highest and best offer to purchase
                       12F before determining whether proceeding is
                       in interest of Receivership Estate, review
                       comparables, draft correspondence to SMK re
                       same
08/07/2019      SMK    Review and revise email to Knag regarding                 0.30 hrs.   101.10
                       tenant; further strategize re: tenant after call
                       from Knag
08/07/2019      CHB    Review RD reply to objection to rent the two              0.50 hrs.   112.50
                       apartments, call with PK regarding
                       clarifications re same, review underlying
                       objection to RD motion to rent, review
                       underlying RD motion to rent
08/07/2019      CHB    3x calls and 2x voicemails with/from Paul Knag            1.60 hrs.   360.00
                       regarding 12F management (1.0), discuss with
                       SMK (.3), draft correspondence to PK re
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 19 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61728      Page 4

                       receiver position (.3)
08/09/2019      CHB    Draft follow up correspondence to GR at                 0.10 hrs.    22.50
                       Classic re building rules and regs
08/12/2019      SMK    Legal research re: rent v. use and occupancy            0.50 hrs.   168.50
                       under New York Law
08/13/2019      SMK    Further legal research re: use and occupancy v.         0.80 hrs.   269.60
                       rent
08/13/2019      SMK    Telephone conference with Mark Willram re:              0.20 hrs.    67.40
                       status of apartment 12F
08/13/2019      CHB    Discuss tenancy statutory issues as to 12F with         1.40 hrs.   315.00
                       SMK (.2), conduct research relative to same
                       (1.2)
08/14/2019      SMK    Telephone conference with David Schulof re:             0.30 hrs.   101.10
                       status of occupation and potential sale; ability
                       to move voluntarily; email Paul Knag
08/14/2019      SMK    Email tenants offer to Knag and Ahmed                   0.10 hrs.    33.70
08/14/2019      SMK    Email update on tenant to Knag and Ahmed                0.10 hrs.    33.70
08/14/2019      SMK    Telephone conference with Paul Knag re: latest          0.20 hrs.    67.40
                       offer by Schulof and continued occupancy until
                       end of year
08/15/2019      SMK    Telephone conference with Bill Neville re:              0.20 hrs.    67.40
                       eviction action against tenants
08/15/2019      SMK    Attention to emails from Ahmed re: tenant;              0.30 hrs.   101.10
                       email response
08/15/2019      CHB    Draft detailed correspondence to Bill Neville           0.30 hrs.    67.50
                       (proposed eviction counsel) regarding matter,
                       current situation as to 12F, retention procedure,
                       etc.
08/16/2019      CHB    Receive and review retainer letter for NY               0.10 hrs.    22.50
                       counsel, forward to JHR group with cover email
08/19/2019      SMK    Attention to fee structure / retainer for               0.20 hrs.    67.40
                       landlord / tenant counsel
08/19/2019      SMK    Attention to production of documents from               0.20 hrs.    67.40
                       Classic
08/19/2019      SMK    Attention to issues with tenant (retention of           0.70 hrs.   235.90
                       counsel and hold over period requested by
                       tenant); Review lease and other documents re:
                       same
08/19/2019      CHB    Discuss 12f strategy with SMK                           0.10 hrs.    22.50
08/19/2019      CHB    Exchange correspondence with David Schulhof             0.10 hrs.    22.50
                       regarding 12F status/next steps
08/19/2019      CHB    Multiple calls with Bill Neville re eviction            0.80 hrs.   180.00
                       process/strategy, draft correspondence re same
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 20 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61728      Page 5

                       to SMK, instruction to DAA re acceptance of
                       funds
08/19/2019      CHB    Draft application to employ counsel for eviction        3.40 hrs.   765.00
                       proceedings in NY, draft proposed order, draft
                       affidavit, discuss same with SMK
08/19/2019      CHB    Call to MW (SEC) regarding application to               0.10 hrs.    22.50
                       employ NY counsel, compliance with 20%
                       holdback provision
08/20/2019      CHB    Research 26-521 unlawful eviction, other legal          1.00 hrs.   225.00
                       issues related to eviction process
08/20/2019      CHB    Call with MW (SEC) regarding counsel for 12F,           0.60 hrs.   135.00
                       fee structure for counsel and other outstanding
                       receivership issues, draft correspondence to
                       SMK re same
08/21/2019      CHB    Receive, review, and respond to correspondence          0.10 hrs.    22.50
                       from Stacey Froelich re 12F/12A plan
08/22/2019      JED    Strategize re: apartment 12F, retention of              0.30 hrs.    75.00
                       landlord/tenant counsel
08/22/2019      SMK    Review and revise email to Ahmed re:                    0.30 hrs.   101.10
                       earnings; strategize re: same
08/26/2019      CHB    Discuss soft cap for NY counsel fees with               0.30 hrs.    67.50
                       SMK, call to Bill Neville re same
08/26/2019      CHB    Revise application to retain MSNH                       0.60 hrs.   135.00
08/28/2019      SMK    Email Iftikar Ahmed with responses to proposal          0.20 hrs.    67.40
                       concerning tenant and employment of MSNH
08/28/2019      SMK    Telephone conference with tenant re: possible           0.10 hrs.    33.70
                       purchase and time to vacate apartment
08/28/2019      SMK    Review and revise application to employ                 0.40 hrs.   134.80
                       MSNH
08/28/2019      CHB    Attention to finalizing mtn to retain                   1.00 hrs.   225.00
                       MSNH/affidavit/proposed order, draft
                       correspondence to Bill Neville re same, discuss
                       same with SMK, telephone call with David
                       Schulhof re 12F
09/09/2019      CHB    Review court scheduling order regarding                 0.10 hrs.    22.50
                       emergency motion to employ NY eviction
                       counsel
09/10/2019      DAA    Email exchange w/Classic Realty re service to           0.30 hrs.    42.60
                       condo.
09/10/2019      DAA    Exchange emails re process server with NYC              0.30 hrs.    42.60
                       firm; conversation with Ritter/Classic Realty re
                       same.
09/10/2019      DAA    Multiple conversations with Classic Realty re:          0.30 hrs.    42.60
                       service; exchange emails. Discussions with
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 21 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61728      Page 6

                       Atty Blau
09/10/2019      CHB    Call with Neil Ritter re subpoena, draft                0.20 hrs.       45.00
                       correspondence re same to same
09/11/2019      CHB    Review RD response to motion to employ NY               0.10 hrs.       22.50
                       eviction counsel
09/11/2019      CHB    Review Iftikar Ahmed response to motion to              0.10 hrs.       22.50
                       employ NY counsel
09/12/2019      CHB    Review court order regarding employing                  0.40 hrs.       90.00
                       MSNH, draft correspondence to Bill Neville re
                       same, draft correspondence to JH regarding
                       retention execution
09/12/2019      CHB    Draft correspondence to Bill Neville regarding          0.10 hrs.       22.50
                       retainer agreement
09/12/2019      CHB    Exchange further correspondence with Bill               0.40 hrs.       90.00
                       Neville re eviction, review notice, discuss with
                       SMK
09/13/2019      CHB    Attention to notice to quit for NY apartments,          0.20 hrs.       45.00
                       draft correspondence with Bill Neville re same
09/18/2019      CHB    Voicemail from Schulhof counsel, exchange               0.10 hrs.       22.50
                       email with JHR group re same
09/18/2019      CHB    Draft correspondence to Bill Neville regarding          0.10 hrs.       22.50
                       12F occupants' counsel voicemail
09/24/2019      DAA    Review Condo By-Laws, House Rules, etc., for            0.90 hrs.      127.80
                       Park Ave condos re sale/lease. Email Atty Blau
                       re same.
09/24/2019      CHB    Draft correspondence to Neil Ritter regarding           0.10 hrs.       22.50
                       Classic subpoena compliance
09/25/2019      CHB    Attention to TSS subpoena, discuss with SMK,            0.40 hrs.       90.00
                       circulate to SEC/Iftikar Ahmed/Paul Knag
09/30/2019      CHB    Draft correspondence to Bill Neville regarding          0.10 hrs.       22.50
                       status of eviction
09/30/2019      CHB    Draft correspondence to PK and Iftikar Ahmed            0.10 hrs.       22.50
                       regarding 530 park subpoena compliance
09/30/2019      CHB    Exchange correspondence with Iftikar Ahmed              0.10 hrs.       22.50
                       re EG state taxes, review state taxes
09/30/2019      CHB    Receive and review correspondence from Bill             0.20 hrs.       45.00
                       Neville, draft proposed email to PK/Iftikar
                       Ahmed for SMK review regarding 12F
                       management

                                                                                           $9,475.00
            Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 22 of 32
13374           Jed Horwitt, Rcvr - Ahmed                     Invoice# 61728       Page 7




 TIMEKEEPER FEE SUMMARY
 Timekeeper                                         Total Hours            Rate             Total Fee


 Accurso, Deborah                                         1.90            142.00               269.80

 Blau, Christopher                                       21.90            225.00             4,927.50

 Horwitt, Jed                                             0.80            250.00               200.00

 Kindseth, Stephen M.                                    12.10            337.00             4,077.70
                                                         36.70                              $9,475.00



BILLING SUMMARY
Total professional services                                        $9,475.00
Total of new charges for this invoice                              $9,475.00
Plus net balance forward                                          $12,626.30
TOTAL NOW DUE                                                     $22,101.30




** Trust account remaining balance is       $0.00
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 23 of 32


                                             10 Middle St., 15th Fl
                                        Bridgeport, Connecticut 06604
                                            Phone (203) 368-4234




October 8, 2019                                                    Invoice#        61729    SMK
                                                                   Our file#       13374      000004
                                                                   Billing through 09/30/2019
Zeisler & Zeisler PC
10 Middle St, 15th Fl
Bridgeport, CT 06855



Business Operations

PROFESSIONAL SERVICES
07/25/2019      CHB     Attention to Ribbit Capital distribution                     0.30 hrs.     67.50
                        (exchange correspondence with Nic Heinke,
                        review distribution notice, draft correspondence
                        to counsel to Ribbit, instruction to DAA)
07/29/2019      CHB     Attention to Ribbit Capital distribution (discuss            0.30 hrs.     67.50
                        with DAA, exchange multiple correspondence
                        with Ribbit's counsel)
08/06/2019      DAA     Deposit 12F checks at BoA                                    0.50 hrs.     71.00

                                                                                                 $206.00




 TIMEKEEPER FEE SUMMARY
 Timekeeper                                         Total Hours              Rate                 Total Fee


 Accurso, Deborah                                          0.50             142.00                     71.00

 Blau, Christopher                                         0.60             225.00                   135.00
                                                           1.10                                     $206.00



BILLING SUMMARY
Total professional services                                          $206.00
Total of new charges for this invoice                                $206.00
           Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 24 of 32
13374       Jed Horwitt, Rcvr - Ahmed             Invoice# 61729     Page 2

TOTAL NOW DUE                                          $206.00




** Trust account remaining balance is   $0.00
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 25 of 32


                                            10 Middle St., 15th Fl
                                       Bridgeport, Connecticut 06604
                                            Phone (203) 368-4234




October 8, 2019                                                    Invoice#        61730    SMK
                                                                   Our file#       13374      000005
                                                                   Billing through 09/30/2019
Zeisler & Zeisler PC
10 Middle St, 15th Fl
Bridgeport, CT 06855



Claims Admin & Objections

Balance forward as of invoice dated July 11, 2019                  $20,425.80
Payments received since last invoice                                     0.00
 Accounts receivable balance carried forward                       $20,425.80

PROFESSIONAL SERVICES
07/03/2019      CHB     Exchange correspondence with IAA and SMK                   0.10 hrs.     22.50
                        regarding tax return analysis
07/03/2019      CHB     Review DN 1207, draft response to same                     0.30 hrs.     67.50
07/09/2019      SMK     Telephone conference with Mark Williams re:                0.10 hrs.     33.70
                        relief defendants motion for release of money to
                        pay taxes
07/09/2019      SMK     Email updates to Mark Williams on tax return               0.20 hrs.     67.40
                        issue
07/09/2019      SMK     Additional Email update to SEC re: latest on tax           0.10 hrs.     33.70
                        issue
07/09/2019      CHB     Exchange multiple correspondence with SMK                  0.50 hrs.    112.50
                        re and otherwise analyze issues related to tax
                        returns for relief defendants
07/10/2019      SMK     Further attention to motion to pay Reardon's               1.00 hrs.    337.00
                        fees; Telephone conference with Attorney Paul
                        Knag re: issue raised; email request to Readon
                        to identify entities for whom he seeks to
                        complete returns; review IRS rules governing
                        disregarded entities; review Shalini Ahmed's
                        2017 Federal income tax return
07/10/2019      SMK     Telephone conference with accountant re:                   0.30 hrs.    101.10
                        reporting of income for disregarded entities
07/10/2019      SMK     Attention to email from Reardon with answer;               0.50 hrs.    168.50
                        email response; further research/analysis of
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 26 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61730      Page 2

                       issue
07/10/2019      SMK    Further review of motion to pay fees for                1.80 hrs.    606.60
                       Reardon (.2); additional email to Knag and
                       Reardon (.1); formulate response to motion
                       (1.3); further exchange with Reardon re: scope
                       of services (.2)
07/11/2019      SMK    Final revision re: position statement on motion         0.30 hrs.    101.10
                       to pay Reardon to prepare Mrs. Ahmed's return
07/11/2019      SMK    Telephone conference with Mark Williams re:             0.20 hrs.     67.40
                       MA civil action
07/16/2019      CHB    Research and draft motion to compel and                 3.10 hrs.    697.50
                       memorandum in support of motion to compel
                       tax return authorizations
07/16/2019      CHB    Discuss motion to compel production of tax              0.30 hrs.     67.50
                       returns with SMK, review 26 USC 6103 re
                       same
07/17/2019      SMK    Attention to serve subpoena upon IRS                    0.30 hrs.    101.10
07/17/2019      CHB    Continue drafting memorandum in support of              3.20 hrs.    720.00
                       motion to compel tax return form 4506
                       execution, review correspondence with
                       defendant and Mrs Ahmed's counsel re prior
                       requests, review Mrs Ahmed's 2017 redacted
                       partial return re same
07/18/2019      CHB    Continue drafting/researching motion/memo in            4.90 hrs.   1,102.50
                       support/affidavit relative to compelling
                       production of tax returns
07/18/2019      CHB    Preliminary review of DN 1236                           0.10 hrs.     22.50
07/19/2019      SMK    Attention to consolidated reply re: Reardon's           0.30 hrs.    101.10
                       fees; strategize position
07/19/2019      CHB    Finish reviewing doc no 1236, discuss with              0.30 hrs.     67.50
                       SMK; attention to other receivership matters
                       (doc no 1225, 505 North property taxes) draft
                       correspondence to SMK re same
07/22/2019      SMK    Attention to issues related to nonpayment of            0.20 hrs.     67.40
                       taxes on residence; strategize re: options
07/22/2019      CHB    Call with Adam Cohen at Pullman Comley                  1.00 hrs.    225.00
                       (representing Town of Greenwich) re 505 North
                       St taxes, discuss with SMK, draft
                       correspondence to JHR group re same, review
                       title search for 505 North Street in connection
                       with developing strategy
07/22/2019      CHB    Further discussions with SMK re 505 North               0.40 hrs.     90.00
                       Street property, draft correspondence to Adam
                       Cohen re same
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 27 of 32
13374        Jed Horwitt, Rcvr - Ahmed                       Invoice# 61730      Page 3

07/25/2019      DAA    Attention to accounts payable for Receiver             0.40 hrs.    56.80
07/30/2019      CHB    Attention to management of Ku's portion of             0.30 hrs.    67.50
                       Essell group assets, discuss same with DAA
08/07/2019      DAA    Attention to A/P for Receiver                          0.20 hrs.    28.40
08/14/2019      DAA    Attention to A/P for Receiver.                         0.50 hrs.    71.00
08/16/2019      CHB    Review Iftikar Ahmed motion for health costs,          0.30 hrs.    67.50
                       review exhibits, draft correspondence 2x to
                       SMK re same
08/20/2019      SMK    Review and revise position re: medical expense         0.30 hrs.   101.10
08/20/2019      SMK    Read motion of Harris St. Laurent for payment          0.40 hrs.   134.80
                       of Attorney's fees
08/20/2019      CHB    Review Harris motion re fees, status conference        0.30 hrs.    67.50
08/20/2019      CHB    Review Iftikar motion for medical expenses,            0.60 hrs.   135.00
                       draft statement in response to same, discuss
                       with SMK
08/23/2019      CHB    Review court order regarding motion for                0.20 hrs.    45.00
                       medical treatment by Iftikar Ahmed, discuss
                       with SMK
08/26/2019      CHB    Receive and review expenses from Paul Bayer            0.10 hrs.    22.50
                       re expenses, review expense bills, draft
                       correspondence to DAA with instruction for
                       payment
08/28/2019      SMK    Review and revise motion to compel execution           0.40 hrs.   134.80
                       of tax form
08/28/2019      CHB    Discuss tax return strategy with SMK, research         0.80 hrs.   180.00
                       relative to form 4506 production per court order
09/03/2019      SMK    Review and revise requests for subpoena upon           0.30 hrs.   101.10
                       Classic
09/03/2019      CHB    Attention to local taxes due on 505 North Street       0.10 hrs.    22.50
09/04/2019      CHB    Review Iftikar Ahmed response to Harris                0.30 hrs.    67.50
                       motion re fees, review Harris motion, exchange
                       correspondence with SMK re same
09/06/2019      CHB    Review Shalini Ahmed response to HC fee                0.10 hrs.    22.50
                       motion
09/09/2019      CHB    Receive and review correspondence from                 0.20 hrs.    45.00
                       Iftikar Ahmed regarding Ancram property tax,
                       review bill, review balance of relevant NT
                       account, instruction for payment to DAA
09/10/2019      DAA    Review invoice; prepare letter and transmit to         0.20 hrs.    28.40
                       NT.
09/10/2019      DAA    Review documentation/tax returns in order to           1.70 hrs.   241.40
                       process payments; associated banking; emails
                       re: ID numbers.
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 28 of 32
13374        Jed Horwitt, Rcvr - Ahmed                        Invoice# 61730      Page 4

09/10/2019      CHB    Review SEC objection to Harris motion re fees           0.10 hrs.    22.50
09/11/2019      CHB    Receive and review correspondence from                  0.30 hrs.    67.50
                       Iftikar Ahmed regarding tax payments due for
                       various entities, preliminary review of returns
09/11/2019      CHB    Review emergency motion by RD re appellate              0.20 hrs.    45.00
                       fees
09/11/2019      CHB    Discuss tax payments for Essell group and               0.20 hrs.    45.00
                       Essell farm with SMK, instruction to DAA re
                       payment of same
09/12/2019      CHB    Review all old motions for attorneys fees and           0.80 hrs.   180.00
                       parties responses to same to assess status and
                       impact on receivership
09/12/2019      CHB    Draft response to Harris renewed motion for             0.20 hrs.    45.00
                       fees
09/12/2019      CHB    Discuss position with respect to RD appellate           0.50 hrs.   112.50
                       fee request with SMK, review asset summaries
                       in connection with same
09/12/2019      CHB    Begin drafting statement re motion for appellate        0.60 hrs.   135.00
                       fees for RD
09/13/2019      SMK    Review and revise statement of receiver's               0.30 hrs.   101.10
                       position and motion to pay Jenner and Block
09/13/2019      CHB    Attention to tax payments, discuss with                 0.30 hrs.    67.50
                       DAA/exchange correspondence with DAA re
                       same
09/13/2019      CHB    Finish drafting statement of receiver position re       0.50 hrs.   112.50
                       RD appellate fees, discuss with SMK
09/14/2019      DAA    Attention to online tax payment.                        0.20 hrs.    28.40
09/15/2019      DAA    Travel to/from office to issue check; pmt               1.00 hrs.   142.00
                       deadline 9/15. Unable to make online tax pmt
                       for MA; site down 9/14 for maintenance; would
                       not accept entity info 9/15.
09/15/2019      DAA    Attention to A/P                                        0.40 hrs.    56.80
09/15/2019      DAA    Email and file re payment confirmation for              0.20 hrs.    28.40
                       EG/EF taxes.
09/16/2019      CHB    Review SEC objection to appellate fee motion,           0.70 hrs.   157.50
                       review filings referenced therein
09/16/2019      CHB    Discuss tax payments for Essell farm/essell             0.10 hrs.    22.50
                       group with DAA
09/17/2019      DAA    BoA safe deposit box payment                            0.20 hrs.    28.40
09/17/2019      CHB    Review court order re JB appellate fees,                0.30 hrs.    67.50
                       exchange correspondence re same with JHR
                       group
             Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 29 of 32
13374        Jed Horwitt, Rcvr - Ahmed                           Invoice# 61730            Page 5

09/17/2019      CHB     Review Iftikar Ahmed motion for appellate                       0.30 hrs.       67.50
                        fees, draft correspondence re same to SMK
09/23/2019      SMK     Attention to defendants emergency motion for a                  1.30 hrs.      438.10
                        ruling on defendant's appellate fees (.2);
                        attention to prior ruling granting relief
                        defendants emergency motion for appellate
                        Attorney's fees (.5); draft receiver's position (.6)
09/26/2019      DAA     Attention to accounts payable.                                  0.30 hrs.       42.60
09/30/2019      CHB     Attention to IRS subpoena, discuss with SMK                     0.30 hrs.       67.50

                                                                                                    $8,702.20




 TIMEKEEPER FEE SUMMARY
 Timekeeper                                          Total Hours                Rate                   Total Fee


 Accurso, Deborah                                            5.30              142.00                     752.60

 Blau, Christopher                                         22.90               225.00                   5,152.50

 Kindseth, Stephen M.                                        8.30              337.00                   2,797.10
                                                           36.50                                       $8,702.20



BILLING SUMMARY
Total professional services                                          $8,702.20
Total of new charges for this invoice                                $8,702.20
Plus net balance forward                                            $20,425.80
TOTAL NOW DUE                                                       $29,128.00




** Trust account remaining balance is        $0.00
Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 30 of 32
Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 31 of 32
Case 3:15-cv-00675-JBA Document 1330-4 Filed 11/14/19 Page 32 of 32
